DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and claims 1-9 in the reply filed on 08/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder (US PGPUB 2018/0149089 A1).

Regarding claim 1, Elder discloses a turbofan gas engine (20) comprising: a bypass duct (62) at least partially surrounding an engine core ([0005]), the bypass duct defining a first general direction for bypass air flowing inside the bypass duct ([0020]); a fan (42) delivering the bypass air to the bypass duct and core air to the core engine ([0015]); and a fluid cooler (Fig. 3) including an inlet duct (72) having an inlet protruding into the bypass duct and receiving a portion of the bypass air into the inlet duct ([0021]); a heat exchanger (70) in fluid communication with the inlet duct, the heat exchanger facilitating heat transfer between a fluid and the portion of bypass air received into the inlet duct ([0023]), the heat exchange defining a second general flow direction (74) of the bypass air through the heat exchange, the second general flow direction being different from a first general flow direction (72) defined by the bypass duct (Fig. 2); and an outlet duct (74) conveying the portion of bypass air from the heat exchanger to the bypass duct (Fig. 2).

Regarding claim 5, Elder discloses all of claim 1, wherein the fluid cooler includes a housing (Fig. 3, shown as the semi-transparent cover over the heat exchanger), a portion of the housing protrudes into the bypass duct (Fig. 2, Fig. 3; as at least a portion of this housing protrudes into the bypass duct 62), the portion of the housing defines an inlet lip (see annotated Fig. 3 below) and an internal cavity (see annotated Fig. 3 below) behind the inlet lip; and the heat exchanger includes a header tank (80, 82) disposed inside the internal cavity (Fig. 3).


    PNG
    media_image1.png
    528
    755
    media_image1.png
    Greyscale

Regarding claim 6, Elder discloses all of claim 1 as above, wherein the heat exchange includes a first header tank (80), a second header tank (82) fluidly connected via a core (84); the first header tank is disposed forward of the core relative to the first general flow direction (80, 82, [0022] explains that the headers can be on opposite sides of each other across the core 84 from each other, and declaring the bottom header as the first and the top header as the second results in the configuration as described in the claim); and the second header tank is disposed aft of the core relative to the first general flow direction.

Regarding claim 7, Elder discloses all of claim 1 as above, wherein the outlet duct protrudes into the bypass duct (Fig. 2, Fig. 3; as at least a portion of this housing protrudes into the bypass duct 62).

Regarding claim 8, Elder discloses all of claim 1 as above, wherein a first portion of the heat exchanger protrudes inside the bypass duct (Fig. 3); and a second portion of the heat exchange is disposed outside the bypass duct (Fig. 3, shows at least a portion of the heat exchange above the smooth portion of the inlet and should be considered as protruding into the bypass duct).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elder in view of McGee et al. (US PGPUB 2019/0323429 A1).

Regarding claim 2, Elder discloses all of claim 1 as above.
However, Elder does not teach or suggest, “comprising a guide vane disposed inside the inlet duct and interacting with the portion of bypass air inside the inlet duct.”
McGee et al. teaches in Fig. 3b additional components to direct airflow across the heat exchanger (corresponding to the claimed guide vanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat exchange of Elder with the additional components (i.e. guide vanes) as depicted in the teachings of McGee et al., as both references are in the same field of endeavor, and a one of ordinary skill would appreciate that these additional components advantageously would improve Elder by directing airflow across the heat exchanger ([0058]).

Regarding claim 3, when Elder is modified by the teachings of McGee et al. as discussed above with respect to claim 2, the resulting fluid cooler of the turbofan gas turbine engine would include the guide vane having a leading edge, a trailing edge, and a chord line extending from the leading edge to the trailing edge; and a midpoint of the chord line is disposed closer to the heat exchanger than to the inlet of the inlet duct (see annotated McGee et al. Fig.3b below).


    PNG
    media_image2.png
    462
    570
    media_image2.png
    Greyscale

Regarding claim 4, the combination of Elder and McGee et al. teaches all of claim 3 as above, wherein the fan has an axis of rotation (Elder, A; McGee et al. shows the air entering left to right across the page in a similar orientation to Elder as well as the depiction of the nacelle and fan in Fig. 2a); and the leading edge of the guide vane is transverse to the rotation axis and transverse to a radial direction relative to the rotation axis (Elder, A; McGee et al. shows the air entering left to right across the page in a similar orientation to Elder as well as the depiction of the nacelle and fan in Fig. 2a).

Regarding claim 9, Elder discloses all of claim 1 as above.
However, Elder does not teach or suggest, “wherein the second general flow direction defined by the heat exchanger is oriented by 70 degrees to 76 degrees of the first general flow direction defined by the bypass duct”.
McGee et al. teaches, in the field of engine nacelle heat exchangers, a heat exchanger (140, Fig. 3a) with an orientation that allows for a larger heat exchanger to be placed in the nacelle (110), and further explains in [0058] that “the orientation in Fig. 3a may allow for a larger heat exchanger to fit within the nacelle, but may require additional and/or more complex support to position within the nacelle.” The relationship between the angle of the heat exchanger and the size of the heat exchange is taught to be a results effective variable in that changing the orientation of the heat exchanger from merely perpendicular to the air flow of the bypass or the gas turbine engine to a different angle would allow for an increase in the size of heat exchanger.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the heat exchanger system of Elder by adjusting the angle of the heat exchanger in order to allow a larger heat exchanger to be placed in a limited area as taught by McGee et al.  With respect to the particular claimed angle range, the angle of the heat exchanger relative to the bypass duct would be selected as a matter of routine optimization of an art recognized results effective variable (as taught by McGee et al) in order to fit a desired sized heat exchanger into the available fluid cooler space of Elder.   Further, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955) (See: MPEP 2144.05 II. A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2020/0088100 A1 discloses a duct and gas turbine engine comprising a duct.
US PGPUB 2019/0360398 A1 discloses a scoop inlet.
US Patent 10,450,952 B2 discloses a turbofan engine assembly with gearbox.
US PGPUB 2019/0203613 A1 discloses a gas turbine engine fluid cooling systems and methods of assembling the same.
US PGPUB 2018/0356157 A1 discloses a heat exchanger fitted with upstream cover to reduce disturbance to fluid flow in a turbomachine.
US PGPUB 2018/0347468 A1 discloses an additively manufactured heat exchanger.
US PGPUB 2015/0361891 A1 discloses a gas turbine engine for cooling oil in bypass flow path.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745